DETAILED ACTION
	Claims 1-22 are currently pending in the instant application.  Claim 15 is rejected.  Claims 1-14 and 16-22 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group V, claim 15 the reply filed on 16 August 2021 has been previously acknowledged.  
Response to Arguments
Applicant's arguments filed 21 December 2021 have been fully considered and entered into the instant application.  While applicant has filed a translation of CN 2019 10744003.9, this translation and statement are considered informal.  Please see MPEP 215 and 216 along with 37 CFR 1.44(g)(3) and (4) along with 37 CFR 3.26.
37 CFR 1.44 (g)(3) and (4) state:
(g) Requirement for filing priority claim, certified copy of foreign application, and translation in any application.
 (3) An English language translation of a non-English language foreign application is not required except:
(i) When the application is involved in an interference (see § 41.202 of this chapter) or derivation (see part 42 of this chapter) proceeding;
(ii) When necessary to overcome the date of a reference relied upon by the examiner; or
(iii) When specifically required by the examiner.
(4) If an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate.

37 CFR 3.26 provides in regards to English language translations that:

The translation provided is not signed by the individual making the translation.  A certified translation should be provided which is signed by the translator stating that the English translation of the certified copy of the foreign priority document is accurate.
The 35 USC 102 rejection is therefore maintained.  Should a proper certified translation be provided, the 35 USC 102 rejection could be withdrawn.
Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 2407041-31-8, 2407041-30-7, 2407041-17-0, and 2407041-17-0 each independently.

    PNG
    media_image1.png
    267
    497
    media_image1.png
    Greyscale
.  The Registry No. compounds correspond independently to wherein X is F, CL, BR or I.  See the following registry No.’s.

    PNG
    media_image2.png
    270
    426
    media_image2.png
    Greyscale
(2407041-33-0);

    PNG
    media_image3.png
    275
    395
    media_image3.png
    Greyscale
(2407041-31-8);

    PNG
    media_image4.png
    269
    412
    media_image4.png
    Greyscale
(2407041-30-7); and

    PNG
    media_image5.png
    292
    381
    media_image5.png
    Greyscale
(2407041-17-0).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					29 March 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600